Election/Restrictions
This application contains claims directed to the following patentably distinct species:

1. Fig.5A-5B: a terminal hole including a vent hole, wherein the vent hole is extend from terminal portion of the terminal hole. Vent hole 518 may be centered horizontally relative to the terminal portion 512 of the terminal hole 532. 

2. Fig.6A-6B: a terminal hole including vent holes, wherein the vent holes are each extend from terminal portion. First vent hole 618 may extend from one end of the terminal portion 612 of the terminal hole 632 and the second vent hole 620 may extend from an opposite end of the terminal portion 612 of the terminal hole 632. The first vent hole 618 and the second vent hole 620 may extend in the same direction (e.g. on the same side of the terminal hole 632, as illustrated) or in opposite directions (e.g. one up and one down relative to the figure).

3. Fig.7A-7B: a terminal hole including vent holes, wherein the vent holes are each extend from terminal portion. First vent hole 718 may extend from the center of the terminal portion 712 of the terminal hole 732 in a first direction and the second vent hole 720 may extend from the center of the terminal portion 712 of the terminal hole 732 in another direction (e.g. the opposite direction). As such, the first vent hole 718 may be on an opposite side of the terminal portion 712 from the second vent hole 720.

4. Fig.8A-8B: a terminal hole including vent holes, wherein the vent holes are each extend from terminal portion. The first vent hole 818 and the second vent hole 820 may extend from the terminal portion 812 of the terminal hole 832 in a first direction (e.g. vertically up in the illustration). The third vent hole 822 and the fourth vent hole 824 may extend from the terminal 812 of the terminal hole 832 in a second direction (e.g. vertically down in the illustration). The first direction may be opposite from the second direction.

5. Fig.9A-9B: a terminal hole 932 including a vent hole 918, wherein the vent hole 918 is in a triangle shape (i.e. with a base of the triangle adjacent to terminal portion).  

6. Fig.10A-10B: a terminal hole 1032 including a vent hole 1018, wherein the vent hole 1018 is in a semi-circular shape (i.e. with a base of the semi-circle adjacent to terminal portion). 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 13 are generic claims.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

The species are independent or distinct because it required a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Furthermore, the species are independent or distinct because patentably distinct features in each of the embodiments not found in one another. 

For example, regarding to the species as shown above. Second specie of fig. 6A-6B contains a terminal hole including vent holes, wherein the vent holes are each extend from 618 may extend from one end of the terminal portion 612 of the terminal hole 632 and the second vent hole 620 may extend from an opposite end of the terminal portion 612 of the terminal hole 632. The first vent hole 618 and the second vent hole 620 may extend in the same direction (e.g. on the same side of the terminal hole 632, as illustrated) or in opposite directions (e.g. one up and one down relative to the figure). Element of “vent holes” in combination with the other elements are not found in first specie of fig.5A-5B. 

Note that there is no statement in the instant specification regarding ‘obvious variants’ of one another, or useable together. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861